Exhibit 10.48

EXECUTIVE SEVERANCE AGREEMENT

This EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is entered into as of
May 1st, 2009, by and between Nationwide Mutual Insurance Company (the
“Company”) and Stephen S. Rasmussen (“Executive”).

WHEREAS, the parties desire to enter into an agreement to reflect the parties’
understanding with respect to severance benefits to be provided in the event of
Executive’s termination of employment as set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the
additional benefits provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

WHEREAS, Executive and the Company are parties to an Executive Severance
Agreement dated as of January 1, 2008 (the “Existing Agreement”), and the
parties have agreed that this Agreement shall supercede and replace the Existing
Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1 Term of Agreement. The term of this Agreement shall begin as of the date set
forth above, and shall continue until December 31, 2010, or, if earlier, the
date on which Executive’s employment terminates in accordance with Section 2
below. In addition, the term of the Agreement shall automatically renew for
periods of one year unless either party gives written notice to the other party,
at least 60 days prior to the end of the initial term or at least 60 days prior
to the end of any one-year renewal period, that the Agreement shall not be
further extended. The period commencing on the effective date and ending on the
date on which the term of Executive’s employment under the Agreement shall
terminate is hereinafter referred to as the “Employment Term.” The failure of
the Company to renew this Agreement shall not be considered a termination of
Executive’s employment under this Agreement and shall not give Executive grounds
to terminate employment for Good Reason (as defined in Section 3) under this
Agreement.

1.2 Duties and Responsibilities. During the Employment Term, Executive shall
serve as the Chief Executive Officer of the Company, or in such other executive
positions as the Board of Directors of the Company (the “Board”) determines.
Executive shall perform all duties and



--------------------------------------------------------------------------------

accept all responsibilities incident to such position or as may be reasonably
assigned to Executive by the Board.

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under Section 1.2 hereof with the highest degree of loyalty and
the highest standards of care and, consistent with the other provisions of this
Agreement, Executive agrees to devote substantially all of Executive’s business
time, attention and energy thereto. The foregoing shall not be construed as
preventing Executive from making investments in other businesses or enterprises,
provided that Executive agrees not to become engaged in any other business
activity which, in the reasonable judgment of the Board, is likely to interfere
with Executive’s ability to discharge Executive’s duties and responsibilities to
the Company. The Executive will not serve on the board of directors of an entity
unrelated to the Company (other than a non-profit charitable organization)
without the consent of the Board.

1.4 Compensation. During the Employment Term, Executive shall receive such
salary, incentive compensation and benefits as shall be determined by the Board
(or a committee of the Board).

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause. The Company (by action of the Board) may remove
Executive at any time without Cause (as defined in Section 3) from the position
in which Executive is employed hereunder upon 30 days’ prior written notice to
Executive pursuant to Section 15 (or upon written notice to Executive pursuant
to Section 15 and payment of 30 days base salary in lieu of such notice).

2.2 Resignation for Good Reason After a Substantial Reorganization. If the Board
determines for purposes of this Agreement that a substantial reorganization of
the Company has occurred, the Board may establish a period of time during which
Executive may elect to resign if an event constituting Good Reason (as defined
in Section 3) occurs. In that event, Executive may initiate termination of
employment by resigning under this Section 2.2 for Good Reason during the period
specified by the Board. Executive shall give the Company not less than 60 days
prior written notice pursuant to Section 15 of such resignation, which notice
shall be provided to the Company within 60 days following the occurrence of the
event giving rise to the Good Reason resignation. A substantial reorganization
shall not be considered to have occurred unless the Board specifically
determines that a substantial reorganization has occurred for purposes of this
Agreement and the Board establishes a time period during which Executive may
elect to resign if an event constituting Good Reason occurs. Nothing in this
Agreement shall obligate the Board to make any such determination.

2.3 Benefits Payable Upon Termination Without Cause or Resignation for Good
Reason After a Substantial Reorganization. In the event of a removal or
resignation described in Section 2.1 or 2.2 during the Employment Term, if
Executive executes and does not revoke a written release and waiver of claims
upon such removal or resignation, in form and substance acceptable to the
Company (the “Release”), of any and all claims against the Company and all

 

2



--------------------------------------------------------------------------------

related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims based
upon any severance entitlements under the terms of this Agreement or
entitlements under any plans or programs of the Company under which Executive
has accrued a benefit), Executive shall be entitled to receive the severance
benefits described below:

(a) Executive shall receive a lump sum cash payment equal to two times
Executive’s annual base salary in effect immediately before the Termination Date
(as defined in Section 3), including salary reduction amounts of base salary
under the Company’s benefit plans and programs.

(b) Executive shall receive a lump sum payment equal to two times Executive’s
annual bonus. For purpose of this subsection (b), “annual bonus” means the
greater of (i) Executive’s annual short-term incentive bonus for the year in
which the Termination Date occurs, based on the Company’s actual performance for
the year and calculated as if Executive had continued in employment for the
year, or (ii) Executive’s target annual short-term incentive bonus in effect for
the year in which the Termination Date occurs. Payment will be made at the time
that annual bonuses for the year are paid to other executives, but not later
than March 15 after the end of the year in which the Termination Date occurs.
The payment under this subsection (b) shall be in lieu of any annual short-term
incentive bonus for the year in which the Termination Date occurs.

(c) The Company shall pay Executive a lump sum cash payment equal to the cost
that Executive would incur if Executive continued medical, dental and vision
coverage under section 4980B of the Code (as defined in Section 3) (“COBRA”) or
the Company’s retiree medical plan, if applicable, for Executive, and, where
applicable, his or her spouse and dependents, for the Severance Period (as
defined in Section 3). The cash payment shall include a tax gross up to cover
Executive’s income and FICA taxes imposed on the payment under this subsection
(c). Executive may elect COBRA continuation coverage according to the terms of
the Company’s applicable benefit plans, for the period permitted under such
plans.

(d) Executive shall receive a lump sum payment equal to the Executive’s target
long-term incentive award opportunity in effect under the Company’s long-term
incentive compensation plan for the year in which Executive’s Termination Date
occurs. The amount determined under this subsection (d) shall be paid at the
time that long-term incentive awards for the year are paid to other executives,
but not later than March 15 after the end of the year in which the Termination
Date occurs. The payment under this subsection (d) shall be paid in lieu of any
long-term incentive award for the year in which Executive’s Termination Date
occurs. The payment under this subsection (d) shall not affect any award amounts
payable with respect to prior years in accordance with the terms of the
applicable long-term incentive plan.

(e) Executive shall receive supplemental benefits under this Agreement equal to:

(A) the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit Plan, Nationwide Savings Plan, Nationwide Supplemental Defined
Contribution Plan and

 

3



--------------------------------------------------------------------------------

Nationwide Individual Deferred Compensation Plan, respectively, as in effect at
Executive’s Termination Date, had Executive’s benefits under those Plans been
fully vested as of Executive’s Termination Date, reduced by

(B) the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit Plan, Nationwide Savings Plan, Nationwide Supplemental Defined
Contribution Plan and Nationwide Individual Deferred Compensation Plan,
respectively.

The benefits under this subsection (e) shall be paid as described in Section 8.
The benefits payable under this subsection (e) and subsection (f) below shall
not result in any duplication of benefits. The supplemental benefit with respect
to each of the foregoing plans shall be calculated separately.

(f) If Executive’s Termination Date occurs within three years of the date on
which Executive would have been first eligible to retire under the Nationwide
Retirement Plan, Executive shall receive a supplemental benefit under this
Agreement equal to:

(A) the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan, respectively, as in effect at Executive’s Termination Date, had
Executive earned service and age credit for the period ending on the first to
occur of (i) three years after the Termination Date or (ii) the earliest date on
which Executive would have been eligible to retire under the Nationwide
Retirement Plan, and had Executive been fully vested in Executive’s benefit
under such Plans, reduced by

(B) the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan, respectively, and the benefits payable under subsection (e) above
with respect to the Nationwide Retirement Plan, Nationwide Supplemental
Retirement Plan and Nationwide Excess Benefit Plan, respectively.

The benefits under this subsection (f) shall be paid as described in Section 8.
The benefits payable under this subsection (f) and subsection (e) above shall
not result in any duplication of benefits. The supplemental benefit with respect
to each of the foregoing plans shall be calculated separately.

(g) The Company shall pay Executive a lump sum cash payment equal to the
matching contributions that the Company would have made for Executive under the
Nationwide Savings Plan and the Nationwide Supplemental Defined Contribution
Plan, as in effect at Executive’s Termination Date, as if Executive continued in
employment for the Severance Period, receiving compensation at a rate equal to
Executive’s covered compensation amount for the calendar year prior to the year
in which the Termination Date occurs and as if Executive continued the same rate
of contributions to the applicable plans as in effect immediately before
Executive’s Termination Date.

(h) The Company shall cause Executive to receive service and age credit for
purposes of eligibility for access to retiree medical coverage (but not for
Company contributions

 

4



--------------------------------------------------------------------------------

towards the cost of retiree medical) until the end of the Severance Period, as
if Executive had continued in employment during the Severance Period; provided
that the Company shall only be required to provide such coverage if and to the
extent permitted by applicable law. The Company may provide such coverage
through its Company retiree medical plan, through an insured policy or by such
other means as the Company determines.

(i) The Company shall pay Executive a lump sum cash payment in the amount of
$10,000 for transition expenses.

(j) Executive shall have the right to retain the computer, printer, fax machine
and office furniture that was provided by the Company for use by Executive at
Executive’s residence at the Termination Date.

(k) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any other benefits in accordance with the
terms of any applicable plans and programs of the Company.

(l) Payment of the lump sum benefits described above (other than as described in
subsections (b), (d), (e) and (f) above) shall be made within 30 days after
Executive’s Termination Date, subject to Executive’s execution of an effective
Release.

2.4 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 60
days’ prior written notice pursuant to Section 15. In such event, after the
effective date of such termination, except as provided in Section 2.2 (with
respect to a resignation for Good Reason After a Substantial Reorganization), no
further payments shall be due under this Agreement. However, Executive shall be
entitled to any benefits due in accordance with the terms of any applicable
benefit plans and programs of the Company.

2.5 Disability. The Company (by action of the Board) may terminate Executive’s
employment upon written notice to Executive pursuant to Section 15 if Executive
has been unable to perform the essential functions of Executive’s position with
the Company, with or without reasonable accommodation, by reason of physical or
mental incapacity for a period of six consecutive months (“Disability”);
provided, however, that the Company shall continue to pay Executive’s base
salary until the Company acts to terminate Executive’s employment. Executive
agrees, in the event of a dispute under this Section 2.5 relating to Executive’s
Disability, to submit to a physical examination by a licensed physician selected
by the Board. Executive acknowledges that the provisions of this Section 2.5
supersede the employment termination provisions otherwise applied to disabled
employees. If Executive’s employment terminates on account of Disability, no
further payments shall be due under this Agreement. However, Executive shall be
entitled to (i) any benefits due in accordance with the terms of any applicable
benefit plans and programs of the Company and (ii) a pro rated annual short-term
incentive bonus for the year in which the Termination Date occurs, based on the
Company’s actual performance for the year, which shall be paid at the time that
annual bonuses for the year are paid to other executives, but not later than
March 15 after the end of the year in which the Termination Date occurs, subject
to Executive’s execution of an effective Release.

 

5



--------------------------------------------------------------------------------

2.6 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any benefits due in accordance with the terms of
any applicable benefit plans and programs of the Company and (ii) a pro rated
annual short-term incentive bonus for the year in which Executive’s death
occurs, based on the Company’s actual performance for the year, which shall be
paid at the time that annual bonuses for the year are paid to other executives,
but not later than March 15 after the end of the year in which Executive’s death
occurs. Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns.

2.7 Cause. The Company (by action of the Board) may terminate Executive’s
employment at any time for Cause upon written notice to Executive pursuant to
Section 15, in which event all payments under this Agreement shall cease, except
for base salary to the extent already accrued. Executive shall be entitled to
any benefits accrued or earned before Executive’s termination in accordance with
the terms of any applicable benefit plans and programs of the Company; provided
that Executive shall not be entitled to receive any unpaid short-term or
long-term incentive payments.

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

(a) “Affiliate” shall mean any subsidiary of the Company, Nationwide Financial
Services, Inc. and any of its subsidiaries, and any other entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with the Company, as determined by the Board.

(b) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of a felony;

(ii) Executive neglects, refuses or fails to perform his or her material duties
to the Company (other than a failure resulting from Executive’s incapacity due
to physical or mental illness), which failure has continued for a period of at
least 30 days after a written notice of demand for substantial performance,
signed by a duly authorized officer of the Company, has been delivered to
Executive specifying the manner in which Executive has failed substantially to
perform;

(iii) Executive engages in misconduct in the performance of Executive’s duties;

(iv) Executive engages in public conduct that is harmful to the reputation of
the Company;

(v) Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement in effect with the Company, including without
limitation the provisions of Section 5 or 6 of this Agreement; or

 

6



--------------------------------------------------------------------------------

(vi) Executive breaches the Company’s written code of business conduct and
ethics.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Employer” shall mean the Company, its Affiliates and their successors.

(e) “Good Reason” shall mean the occurrence of any of the following events,
without Executive’s consent, except in connection with the termination of
Executive’s employment for Disability, Cause, as a result of death or by
Executive other than for Good Reason and except as provided in the last two
sentences of this subsection (e):

(i) A material diminution in Executive’s authority, duties or responsibilities,
as reasonably determined by the Board;

(ii) A material change in the geographic location at which Executive must
perform services under this Agreement (which, for purposes of this Agreement,
means relocation of the offices of the Company at which Executive is principally
employed to a location more than 50 miles from the location of such offices
immediately prior to the relocation);

(iii) A material diminution in Executive’s base salary; provided, however, that
a change in base salary for all senior executives of the Company, in which
Executive is treated similarly as all other executives of a comparable
responsibility level, shall not constitute Good Reason under this Agreement; or

(iv) Any action or inaction that constitutes a material breach by the Company of
this Agreement, including the failure of the Company to obtain from its
successors the express assumption and agreement required under Section 16
hereof.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination if, within 60 days after the date on which Executive gives notice of
his or her termination, as provided in Section 2.2, the Company corrects the
action or failure to act that constitutes the grounds for termination for Good
Reason as set forth in Executive’s notice of termination. If the Company does
not correct the action or failure to act, Executive must terminate his or her
employment for Good Reason within 30 days after the end of the cure period, in
order for the termination to be considered a Good Reason termination.

(f) “Severance Period” shall mean the period beginning on Executive’s
Termination Date and ending 36 months after the Termination Date.

(g) “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 15. The notice of termination shall (i) indicate the
specific termination provision in

 

7



--------------------------------------------------------------------------------

this Agreement relied upon and (ii) specify the Termination Date in accordance
with the requirements of this Agreement.

5. Confidential Information. Executive recognizes and acknowledges that, by
reason of Executive’s employment by and service to the Employer (as defined in
Section 3) during and, if applicable, after the Employment Term, Executive will
continue to have access to certain confidential and proprietary information
relating to the business of the Employer, which may include, but is not limited
to, trade secrets, trade “know-how,” customer information, supplier information,
cost and pricing information, marketing and sales techniques, strategies and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”). Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Employer and
Executive covenants that Executive will not, unless expressly authorized in
writing by the Board, at any time during the course of Executive’s employment,
use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of Executive’s duties for the Employer and in a manner consistent
with the Employer’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, Executive will not use any Confidential Information or divulge or
disclose any Confidential Information to any person, firm or corporation, unless
such information is in the public domain through no fault of Executive or except
when required to do so by law or legal process, in which case Executive will
inform the Employer in writing promptly of such required disclosure, but in any
event at least two business days prior to disclosure. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Employer. Except as required in the
performance of Executive’s duties for the Employer, or unless expressly
authorized in writing by the Board, Executive shall not remove any written
Confidential Information from the Employer’s premises, except in connection with
the performance of Executive’s duties for the Employer and in a manner
consistent with the Employer’s policies regarding Confidential Information. Upon
termination of Executive’s employment, Executive agrees immediately to return to
the Employer all written Confidential Information in Executive’s possession.

6. Non-Competition; Non-Solicitation.

(a) During Executive’s employment by the Employer and for a period of two years
after Executive’s termination of employment for any reason, Executive will not,
except with the prior written consent of the Board, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which is engaged in any financial services, insurance
or other business that is competitive with any business or enterprise in which
the Employer is engaged, anywhere in the world, during Executive’s employment or
(with respect to the application of this covenant after Executive’s termination
of employment) during the two year period preceding Executive’s termination of
employment. The parties acknowledge that the Employer engages in its business

 

8



--------------------------------------------------------------------------------

on a worldwide basis, and Executive acknowledges that his or her
responsibilities extend to the Employer’s worldwide operations.

(b) The foregoing restrictions shall not be construed to prohibit the ownership
by Executive of less than five percent of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934, as
amended, provided that such ownership represents a passive investment and that
neither Executive nor any group of persons including Executive in any way,
either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising Executive’s rights as a shareholder,
or seeks to do any of the foregoing.

(c) Executive further covenants and agrees that during Executive’s employment by
the Employer and for a period of two years thereafter, Executive will not,
except with the prior written consent of the Board, directly or indirectly,
solicit or hire, or encourage the solicitation or hiring of, any person who was
a managerial or higher level employee of the Employer at any time during the
term of Executive’s employment by the Employer by any employer other than the
Employer for any position as an employee, independent contractor, consultant or
otherwise. The foregoing covenant of Executive shall not apply to any person
after 12 months have elapsed after the date on which such person’s employment by
the Employer has terminated.

(d) The covenants described in this Section 6 shall continue to apply during the
period specified herein after Executive’s termination of employment for any
reason, without regard to whether Executive executes a Release or receives any
severance benefits as a result of such termination. If Executive breaches any of
the covenants described in this Section 6, the applicable period during which
the covenant applies shall be tolled during the period of the breach. Without
limiting the foregoing, the severance benefits provided under this Agreement are
specifically designated as additional consideration for the covenants described
in Section 5 and this Section 6.

7. Equitable Relief.

(a) Executive acknowledges and agrees that the restrictions contained in
Sections 5 and 6 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Employer, that
the Employer would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Employer should
Executive breach any of the provisions of those Sections. Executive represents
and acknowledges that (i) Executive has been advised by the Employer to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 5 and 6 cannot be adequately compensated by monetary
damages. Executive agrees that the Employer shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all

 

9



--------------------------------------------------------------------------------

earnings, profits and other benefits arising from any violation of Section 5 or
6 hereof, which rights shall be cumulative and in addition to any other rights
or remedies to which the Employer may be entitled. In the event that any of the
provisions of Section 5 or 6 hereof should ever be adjudicated to exceed the
time, geographic, service, or other limitations permitted by applicable law in
any jurisdiction, it is the intention of the parties that the provision shall be
amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

(c) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 5 or 6 hereof, the Company
shall thereafter be obligated only for the compensation and other benefits
provided in any Company benefit plans, policies or practices then applicable to
Executive in accordance with the terms thereof, and all payments under Section 2
of this Agreement shall cease.

(d) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 5 or 6 hereof, including
without limitation, any action commenced by the Employer for preliminary and
permanent injunctive relief and other equitable relief, may be brought in a
United States District Court for Ohio, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Columbus, Ohio, (ii) consents to the non-exclusive jurisdiction
of any such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 15
hereof.

(e) Executive agrees that for a period of three years following the termination
of Executive’s employment for any reason, Executive will provide, and at all
times after the date hereof the Employer may similarly provide, a copy of
Sections 5 and 6 hereof to any business or enterprise (i) which Executive may
directly or indirectly own, manage, operate, finance, join, control or in which
Executive may participate in the ownership, management, operation, financing, or
control, or (ii) with which Executive may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise, or
in connection with which Executive may use or permit to be used Executive’s
name; provided, however, that this provision shall not apply in respect of
Section 6 after expiration of the time periods set forth therein.

8. Payment of Supplemental Benefits. The supplemental benefits under Sections
2.3(e) and (f) (the “Enhanced Benefits”) shall be paid as follows:

(a) The Enhanced Benefits that are calculated with respect to the Nationwide
Retirement Plan and Nationwide Supplemental Retirement Plan, respectively, shall
be paid in the same form and the same time as Executive’s benefits under the
Nationwide Supplemental Retirement Plan are paid (or under the default
provisions of the Nationwide Supplemental Retirement Plan if Executive is not
otherwise entitled to receive a benefit under that Plan).

 

10



--------------------------------------------------------------------------------

(b) The Enhanced Benefits that are calculated with respect to the Nationwide
Excess Benefit Plan shall be paid in the same form and at the same time as
Executive’s benefits under the Nationwide Excess Benefit Plan are paid (or under
the default provisions of the Nationwide Excess Benefit Plan if Executive is not
otherwise entitled to receive a benefit under that Plan).

(c) The Enhanced Benefits that are calculated with respect to the Nationwide
Savings Plan and Nationwide Supplemental Defined Contribution Plan,
respectively, shall be paid in the same form and at the same time as Executive’s
benefits under the Nationwide Supplemental Defined Contribution Plan are paid.

(d) The Enhanced Benefits that are calculated with respect to the Nationwide
Individual Deferred Compensation Retirement Plan shall be paid in the same form
and the same time as Executive’s benefits under the Nationwide Individual
Deferred Compensation Plan are paid.

9. Indemnification. The Company shall indemnify Executive with respect to
Executive’s actions in the performance of Executive’s duties as set forth in
Section 1.2 to the fullest extent permitted by the Company’s Amended and
Restated Code of Bylaws as in effect from time to time.

10. Non-Exclusivity of Rights: Resignation from Boards.

(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 2.3 of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to all employees of the Company.

(b) If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

11. Survivorship. The respective rights and obligations of the parties under
this Agreement (including without limitation Sections 5, 6 and 7) shall survive
any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

12. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

13. Benefit Plans; Outstanding Awards. All references in this Agreement to
specific retirement or other benefit plans of the Company shall be deemed to
include any successor retirement or other benefit plans. The terms of
Executive’s outstanding incentive awards are hereby amended to provide that,
without adversely affecting any rights that Executive has under

 

11



--------------------------------------------------------------------------------

such award agreements, the award agreements are amended to provide for the
payments upon termination of employment as provided in Section 2.3 of this
Agreement, to the extent consistent with the applicable plans. In all respects
not amended, the provisions of such outstanding awards shall remain in effect
according to their terms.

14. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Columbus, Ohio in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive, and the third of whom shall be selected by the
arbitrators selected by the Company and Executive. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. In the
event of a dispute, each party shall be responsible for its own expenses
(including attorneys’ fees) relating to the conduct of the arbitration, and the
parties shall share equally the fees of the American Arbitration Association.
Each party shall give the other party written notice as described in Section 15
of its intent to submit a claim under this Agreement to arbitration and a
description of the basis of such claim, within six months after the event giving
rise to the claim occurs.

15. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Nationwide Mutual Insurance Company

One Nationwide Plaza, 1-35-03

Columbus, OH 43215

Attention: Executive Vice President and Chief Administrative Officer

Executive Vice President, General Counsel

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Mims Maynard Zabriskie

 

12



--------------------------------------------------------------------------------

If to Executive, to:

Stephen S. Rasmussen

One Miranova Place, Suite 2425

Columbus, OH 43215

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

16. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer of the Company and
by Executive. This Agreement supercedes and replaces the Existing Agreement in
its entirety.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

17. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

18. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

13



--------------------------------------------------------------------------------

19. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

20. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

21. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement and
payments under this Agreement shall not be grossed up for taxes.

22. Section 409A of the Code. This Agreement is intended to comply with section
409A of the Code and its corresponding regulations, or an exemption, to the
extent applicable. Severance benefits under the Agreement are intended to be
exempt from section 409A under the “short term deferral” exemption, to the
maximum extent applicable. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A, if Executive is considered a “specified
executive” for purposes of section 409A and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to section 409A, payment of such amounts shall be delayed
as required by section 409A, and the accumulated amounts shall be paid in a lump
sum payment within five days after the end of the six-month period. If Executive
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of section 409A shall be paid to the personal
representative of Executive’s estate within sixty days after the date of
Executive’s death. Payments may only be made under this Agreement upon an event
and in a manner permitted by section 409A, to the extent applicable. As used in
the Agreement, the term “termination of employment” shall mean Executive’s
separation from service with the Company within the meaning of section 409A. In
no event may Executive, directly or indirectly, designate the calendar year of a
payment. For purposes of section 409A, the right to a series of payments under
the Agreement shall be treated as a right to a series of separate payments. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of section 409A.

 

14



--------------------------------------------------------------------------------

23. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Ohio without giving effect to any conflict of laws
provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

By:

 

/s/ Keith Eckel

Name:

 

Keith Eckel

Title:

 

Chairman, Board of Directors

/s/ Stephen S. Rasmussen

Stephen S. Rasmussen

 

15